     Case 2:20-cv-00851-MCE-CKD Document 32 Filed 08/07/20 Page 1 of 2

 1    ROGERS JOSEPH O’DONNELL
      John G. Heller (SBN 129901)
 2    jheller@rjo.com
      Lauren Kramer Sujeeth (SBN 259821)
 3    lsujeeth@rjo.com
      311 California Street
 4    San Francisco, California 94104
      Telephone: 415.956.2828
 5    Facsimile: 415.956.6457
 6    Attorneys for Defendant
      ICARZ INC., d/b/a LENDING CLUB
 7    AUTO d/b/a LATINOS AUTO CENTER,
      California Corporation
 8
 9                               UNITED STATES DISTRICT COURT
10                              EASTERN DISTRICT OF CALIFORNIA
11
12    NEXTGEAR CAPITAL, INC., a Delaware                Case No. 2:20-cv-00851-MCE-CKD
      Corporation,
13                                                      STIPULATION TO EXTEND TIME FOR
                           Plaintiff,                   BRIEFING ON APPLICATION FOR
14                                                      WRIT OF POSSESSION (ECF 24);
             vs.                                        ORDER
15
      iCarz Inc., d/b/a LENDING CLUB AUTO
16    d/b/a LATINOS AUTO CENTER, a                      Judge Morrison C. England
      California Corporation,
17
                           Defendant.
18
19                  Pursuant to Eastern District Local Rule 144, the parties hereby stipulate to
20    extend Defendant iCarz Inc.’s time to respond to NextGear’s application for a writ of
21    possession. The new deadline for iCarz Inc.’s response shall be August 10, 2020.
22                  The parties further stipulate that NextGear shall also have an extension to file
23    its reply in support of its application for writ of possession. The new deadline for NextGear’s
24    reply shall be August 17, 2020.
25    Dated: August 6, 2020                      ROGERS JOSEPH O'DONNELL
26                                                     /s/ John G. Heller
                                                 By: ________________________
27                                                     JOHN G. HELLER
                                                       Attorneys for Defendant iCarz, Inc.
28
       CASE NO: 2:20-cv-00851-MCE-CKD STIPULATION TO EXTEND TIME FOR BRIEFING ON
                                      APPLICATION FOR WRIT OF POSSESSION; ORDER
                                                                                                515107.2
     Case 2:20-cv-00851-MCE-CKD Document 32 Filed 08/07/20 Page 2 of 2

 1    Dated: August 6, 2020                       GREENBERG TRAURIG, LLP
 2                                                      /s/ Lupe R. Laguna
                                                  By: ________________________
 3                                                      KURT A. KAPPES
                                                        LUPE R. LAGUNA
 4                                                      Attorneys for Plaintiff NextGear
 5
 6                                                ORDER
 7           The Court, having reviewed the Stipulation of the Parties and finding good cause:
 8           1. The deadline for iCarz Inc. to file its response to NextGear’s application for writ of
 9    possession (ECF 24) is continued to August 10, 2020;
10           2. The deadline for NextGear to file its reply in support of its application for writ of
11    possession is also continued to August 17, 2020.
12           IT IS SO ORDERED.
13    Dated: August 6, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                  Page 1
       CASE NO: 2:20-cv-00851-MCE-CKD STIPULATION TO EXTEND TIME FOR BRIEFING ON MOTION TO
                                      STRIKE JURY TRIAL DEMAND; ORDER
                                                                                                 515107.2
